 Case 2:20-cv-05021-JFW-PJW Document 110 Filed 06/22/20 Page 1 of 3 Page ID #:912



     ROGER E. GOLD [SBN 214802]
 1   rgold@rgoldlegal.com
     CECIL B. CRAIN (State Bar No. 252780)
 2   ccrain@rgoldlegal.com
     GOLD LAW FIRM
 3   555 Montgomery Street, Suite 605
     San Francisco, CA 94111
 4   Tel: (415) 986-1338
     Fax: (415) 373-4579
 5                                                                         JS-6
     Attorney for Plaintiffs
 6   DELIA GONZALES and
     JERRY GONZALES
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                               CENTRAL DISTRICT OF CALIFORNIA
10
11
     DELIA MORENO GONZALES and JERRY )            ASBESTOS
12   GONZALES,                       )
                                     )            Case No. 2:20-cv-05021-JFW(PJWx)
13                                   )
               Plaintiffs            )            ORDER
14                                   )
          vs.                        )            RE: STIPULATION TO REMAND
15                                   )            ACTION TO LOS ANGELES SUPERIOR
     AW CHESTERTON, et al.           )            COURT
16                                   )
                                     )
17             Defendants.           )
                                     )
18                                   )
                                     )
19                                   )
                                     )
20
21         A. Recitals
22         1. This action was filed in the Los Angeles Superior Court on April 26,
23
               2016.
24
25         2. Based on information contained in the Fact Sheet attached to the
26
               Complaint to the effect that Plaintiff Delia Moreno Gonzales had been
27
28
               exposed to asbestos brought home by her father or her ex-husband from

     ORDER Stipulation to Remand Action to Los Angeles Superior Court
 Case 2:20-cv-05021-JFW-PJW Document 110 Filed 06/22/20 Page 2 of 3 Page ID #:913




 1              the Long Beach Naval Shipyard, defendant Metalclad Insulation LLC

 2              (“Metalclad”) filed a notice of removal based on federal enclave on June
 3
                4, 2020, removing this action to the United States District Court, Central
 4
 5              District of California. (Dkt. 1.)
 6
           3. On June 15, 2020, the Hon. John F. Walter, Judge of the United States
 7
 8              District Court, Central District of California, issued an Order to Show

 9              Cause as to why this action should not be remanded and required the
10
                parties to file responses no later than June 22, 2020. (Dkt. 77.)
11
12         4. Metalclad intended to file a response with authorities supporting why
13
                federal enclave jurisdiction is proper, but based on Plaintiffs’ agreement
14
15              below, it will not file such a response.

16         B.      Stipulation
17
           5.      Plaintiffs hereby waive and disclaim any claim for damages arising
18
19                 out of any asbestos exposures to Plaintiff Delia Moreno Gonzales
20
                   originating from or relating to any incident, act, or conduct arising out
21
22                 of the Long Beach Naval Shipyard, including onboard ships at the

23                 shipyard.
24
           6.      Based on the waiver above, the parties, by and through their attorneys
25
26                 of record, hereby stipulate that Metalclad shall, and hereby does,
27
                   withdraw its Notice of Removal, and stipulate and agree that this
28

     ORDER Stipulation to Remand Action to Los Angeles Superior Court
 Case 2:20-cv-05021-JFW-PJW Document 110 Filed 06/22/20 Page 3 of 3 Page ID #:914




 1                action to be immediately remanded to the Los Angeles Superior

 2                Court.
 3
 4   SO STIPULATED
 5
     DATED: June 19, 2020                           GOLD LAW FIRM
 6
 7
 8
 9                                                  ROGER GOLD
10                                                  Attorney for Plaintiffs

11
     DATED: June 19, 2020                           DENTONS US LLP
12
13
                                                    _____________________
14                                                  SYLVIA CHIU
                                                    Attorney for Defendant
15                                                  Metalclad Insulation LLC
16   SO ORDERED
17
18   Dated: June 22, 2020
19
                                                    ___________________________
20                                                  The Hon. John F. Walter
                                                    Judge of the United States District Court
21                                                  Central District of California
22
23
24
25
26
27
28

     ORDER Stipulation to Remand Action to Los Angeles Superior Court
